Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4,12-13 and 20  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Amirkhany et al (Pat# 11,081,064).
As to claim 1,  Amirkhany et al disclose a circuital system  as shown in figure 3 comprising: 5a differential low-pass filter (340) comprising a differential output and operable in a first voltage domain; a differential integrator (345)  comprising a differential input and a differential output, and operable in a second voltage domain different from the first voltage domain; and a pair of AC coupling capacitors (not labeled)  coupling the differential output of the differential 10low-pass filter (340) to the differential input of the differential integrator (345).
	As to claim 2, it appears that the pair of AC coupling capacitors ( c ) in the device of Amirkhany et al are configured to electrically isolate the first voltage domain from the second voltage domain.
	As to claim 3, in the device of Amirkhany et al,  the first voltage domain is supplied by a first voltage from an external power supply (335)  and the second voltage domain is supplied by a second voltage from the external power supply (335).
	As to claim 4, in the device of Amirkhany et al, it appears that the second voltage is a lower voltage than 20the first voltage since the amount of current flowing through the integrator is reduced by the internal resistance of the low pass filter (340).
	As to claim 12,   Amirkhany et al disclose sensing circuit as shown in figure 3 having a combination of a low-pass filtering stage (340) operable in a first voltage domain, the low-pass filtering stage comprising: a first differential amplifier (342) comprising a differential input and a differential output; a first feedback capacitor  coupling a first output electrode of the differential output of the first differential amplifier (342) to a first input electrode of the differential input of the first differential amplifier; and a second feedback capacitor coupling a second output electrode of the differential output of the first differential amplifier (342) to a second input electrode of the differential input of the first differential amplifier; an integrator stage (342) operable in a second voltage domain, the integrator stage comprising: a second differential amplifier (344) comprising a differential input and a differential output; a third feedback capacitor coupling a first output electrode of the differential output of the of the second differential amplifier to a first input electrode of the differential input of the second differential amplifier; and a fourth feedback capacitor coupling a second output electrode of the differential output of the second differential amplifier (344) to a second input electrode of the differential input of the second differential amplifier; and a pair of AC-coupling capacitors coupling the differential output of the first differential amplifier to the differential input of the second differential amplifier, and configured to electrically isolate the first voltage domain from the second voltage domain.
	As to claim 13,  in the device of Amirkhany et al,  the first voltage domain is supplied by a first voltage from an external power supply (335)  and the second voltage domain is supplied by a second voltage from the external power supply (335) and the second voltage is a lower voltage than the first voltage.
	As to claim 20, the second differential amplifier (344)  is a fully differential amplifier.
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that , not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
5.	Claims 1-4,12-13 and 20  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Amirkhany et al (Pat# 11,069,282).
As to claim 1,  Amirkhany et al disclose a circuital system  as shown in figure 3 comprising: a differential low-pass filter (405) comprising a differential output and operable in a first voltage domain; a differential integrator (410)  comprising a differential input and a differential output, and operable in a second voltage domain different from the first voltage domain; and a pair of AC coupling capacitors (425)  coupling the differential output of the differential low-pass filter (405) to the differential input of the differential integrator (410).
	As to claim 2, it appears that the pair of AC coupling capacitors (425) in the device of Amirkhany et al are configured to electrically isolate the first voltage domain from the second voltage domain.
	As to claim 3, in the device of Amirkhany et al,  the first voltage domain is supplied by a first voltage from an external power supply (420)  and the second voltage domain is supplied by a second voltage from the external power supply (420).
	As to claim 4, in the device of Amirkhany et al, it appears that the second voltage is a lower voltage than the first voltage since the amount of current flowing through the integrator is reduced by the internal resistance of the low pass filter (405).
	As to claim 12,   Amirkhany et al disclose sensing circuit as shown in figure 3 having a combination of a low-pass filtering stage (405) operable in a first voltage domain, the low-pass filtering stage comprising: a first differential amplifier (A) comprising a differential input and a differential output; a first feedback capacitor  coupling a first output electrode of the differential output of the first differential amplifier (A) to a first input electrode of the differential input of the first differential amplifier; and a second feedback capacitor coupling a second output electrode of the differential output of the first differential amplifier (A) to a second input electrode of the differential input of the first differential amplifier; an integrator stage (410) operable in a second voltage domain, the integrator stage comprising: a second differential amplifier (A) comprising a differential input and a differential output; a third feedback capacitor (C1) coupling a first output electrode of the differential output of the of the second differential amplifier to a first input electrode of the differential input of the second differential amplifier; and a fourth feedback capacitor (C1)  coupling a second output electrode of the differential output of the second differential amplifier (A) to a second input electrode of the differential input of the second differential amplifier; and a pair of AC-coupling capacitors coupling the differential output of the first differential amplifier to the differential input of the second differential amplifier, and configured to electrically isolate the first voltage domain from the second voltage domain.
	As to claim 13,  in the device of Amirkhany et al,  the first voltage domain is supplied by a first voltage from an external power supply (420)  and the second voltage domain is supplied by a second voltage from the external power supply (420) and the second voltage is a lower voltage than the first voltage.
	As to claim 20, the second differential amplifier (A)  is a fully differential amplifier.
The applied references have a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that , not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
6.	Claims 5-11 and  14-19 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose a polarity-reversing switch coupled between the pair of AC coupling capacitors and the differential input of the differential integrator, wherein the polarity-reversing switch is configured to receive a polarity- reversing control signal operable in the second voltage domain as recited in claims 5 and 14 and in combined with other claimed elements as recited in claims 1, 3-4 and 12. Claims 6-7 and 15-19  depend from objected claims 5 and 14, they are also objected.
The prior art does not disclose the differential integrator further comprises a pair of integrator reset switches configured to reset the differential integrator responsive to an integrator reset control signal, wherein the pair of integrator reset switches are operable in the second voltage domain as recited in claim 8 and in combined with other claimed elements as recited in claims 1 and 3-4.  Claim 9 depends from objected claim 8, it is  also objected.
The prior art does not disclose comparator comprising a 5differential input coupled to the differential output of the differential integrator, and operable in the second voltage domain as recited in claim 10 and in combined with other claimed elements as recited in claim 1 and 3-4. Claim 11 depends from objected claim 10, it is  also objected.
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Zamprogno et al (Pat# 10,187,026) disclose Transmipedance amplifier Circuit, Related Integrated Circuit, Receiver Circuit And Method Of Operating A Transimpedance amplifier Circuit.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867